In a matrimonial action in which the parties were divorced by judgment entered December 2, 1982, the defendant appeals from so much of a judgment of the Supreme Court, Richmond County (Radin, J.H.O.), entered September 25, 1987, as granted the plaintiff judgment against the defendant in the principal sum of $79,488.22.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the defendant has failed to establish his entitlement to have his maintenance arrears offset and canceled by the expenses he incurred as a result of the plaintiffs alleged intransigence in selling the marital residence (cf., Dobransky v Dobransky, 89 AD2d 614). As the Judicial Hearing Officer noted, "though we may speculate that the plaintiff is not eager to facilitate the sale for her own purposes, there is no impediment to the defendant’s [sic] proceeding on his own to list the property and create conditions leading up to the sale. Absent some persuasive evidence that plaintiff, by some identifiable action or inaction, interfered with the consummation of a sale, such as her failure to cooperate in showing the property, or refusing to execute necessary documents when presented, [defendant] cannot escape his duty to contribute to the upkeep of the house as directed in the judgment [of divorce]. Nothing in the evidence establishes plaintiffs interference with defendant’s endeavors, if any, to sell the property in compliance with this court’s order, and plaintiffs bare motive to do so is insufficient to relieve defendant of his court ordered obligations”.
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Kunzeman, Eiber and Spatt, JJ., concur.